


Exhibit 10.1

 

RESTRICTED UNIT AGREEMENT

PURSUANT TO THE

TAKE-TWO INTERACTIVE SOFTWARE, INC.

2009 STOCK INCENTIVE PLAN

 

THIS AGREEMENT (the “Agreement”), made as of the      day of               
20     (the “Grant Date”), by and between Take-Two Interactive Software, Inc.
(the “Company”), and                        (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Take-Two Interactive Software, Inc. 2009
Stock Incentive Plan, as amended (the “Plan”), a copy of which has been
delivered to the Participant, which is administered by the Compensation
Committee (the “Committee”) of the Company’s Board of Directors; and

 

WHEREAS, pursuant to Section 9.1 of the Plan, the Committee may grant to
Eligible Employees awards that are payable in, valued in whole or in part by
reference to, or otherwise based on or related to shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”); and

 

WHEREAS, the Committee desires to grant to the Participant restricted units
(“Restricted Units”), each representing the right to receive, upon vesting, an
amount equal to one (1) share of Common Stock (a “Share”).

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Grant of Restricted Units.  Subject to
the restrictions, terms and conditions of this Agreement, the Company hereby
awards to the Participant                    Restricted Units, subject to
adjustment, forfeiture and the other terms and conditions set forth below.  The
Restricted Units constitute an unfunded and unsecured promise of the Company to
deliver (or cause to be delivered) to the Participant, subject to the terms of
this Agreement, cash, Shares, or a combination of cash and Shares, in the
discretion of the Company, on the applicable vesting date for such Restricted
Units as provided herein.  Until such delivery, the Participant shall have only
the rights of a general unsecured creditor, and no rights as a shareholder of
the Company; provided, that if prior to the settlement of any Restricted Unit,
(a) the Company pays a cash dividend (whether regular or extraordinary) or
otherwise makes a cash distribution to a shareholder in respect of a Share, then
the Company shall credit, in respect of each then-outstanding Restricted Unit
held by the Participant, an amount equal to any such cash dividend or
distribution to a book entry account on behalf of the Participant, provided that
such cash dividend or distribution shall not be deemed to be reinvested in
shares of Common Stock and will be held uninvested and without interest and paid
in cash at the same time as such Restricted Unit vests and is settled under
Section 2 below (and the Participant shall forfeit any such right to such cash
if such Restricted Unit is forfeited prior to vesting), and (b) the Company pays
a non-

 

--------------------------------------------------------------------------------


 

cash dividend (whether regular or extraordinary) or otherwise makes a non-cash
distribution in Shares or other property to a shareholder in respect of a Share,
then the Company shall provide the Participant, in respect of each
then-outstanding Restricted Unit held by the Participant, such Shares (or an
amount equal to the Fair Market Value thereof) or other property (or an amount
equal to the fair market value thereof as reasonably determined by the Company
in good faith), as applicable, at the same time as such Restricted Unit vests
and is settled under Section 2 below (and the Participant shall forfeit any such
right to such Shares or other property if such Restricted Unit is forfeited
prior to vesting).

 

2.                                      Vesting and Settlement.

 

(a)                                 The Restricted Units shall become vested and
settled as provided in this Section 2(a).

 

(i)                                     Time Based Vesting.  [·]% of the
Restricted Units (                   Restricted Units) shall be subject to
time-based vesting in accordance with this Section 2(a)(i) (the “Time-Based
Units”) and shall become vested pursuant to the following schedule, which shall
be cumulative; provided that the Participant has not had a Termination at any
time prior to the applicable vesting date:

 

Vesting Date

 

Number of Time-Based Units

 

 

 

 

 

 

 

 

 

 

(ii)                                  Time and Performance Based Vesting.  [·]%
of the Restricted Units (                   Restricted Units) shall be subject
to performance-based vesting in accordance with this Section 2(a)(ii) (the
“Performance-Based Units”).  The Performance-Based Units shall become vested on
the applicable vesting dates for the Tranches set forth below, which shall be
cumulative, provided that (x) the Participant has not had a Termination at any
time prior to the applicable vesting date and (y) the Committee has determined
and certified that the Common Stock attained the applicable Target Average Share
Price set forth below based on the closing price of the Common Stock during any
10 consecutive trading days ending on or prior to the applicable vesting date of
such Tranche:

 

Tranche

 

Vesting Date

 

Number of 
Performance-Based Units

 

Target Average
Share Price

1

 

 

 

 

 

$

 

2

 

 

 

 

 

$

 

3

 

 

 

 

 

$

 

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the applicable Target Average Share Price with
respect to either Tranche 1 or Tranche 2 is not satisfied on or prior to the
relevant vesting date, but the Target Average Share Price with respect to such
Tranche is attained on or prior to the vesting date of a subsequent Tranche, the
Number of Performance-Based Units in such Tranche shall vest on such subsequent
vesting date.  If the Number of Performance-Based Units in a Tranche does not
vest on or prior to the vesting date of Tranche 3, then the Number of
Performance-Based Units in such unvested Tranche(s) shall be forfeited in its
entirety (together with any cash, Shares or other property provided under
Section 1(b)) without compensation.  Notwithstanding anything herein to the
contrary, the Participant must be employed by the Company or a Subsidiary at the
time the Target Average Share Price is attained.  The Participant acknowledges
and agrees that the Target Average Share Prices are confidential and shall not
be disclosed or otherwise communicated to any other person.

 

(iii)                               There shall be no proportionate or partial
vesting in the periods prior to any vesting date and, subject to
Sections 2(a)(i) and 2(a)(ii), as applicable, all vesting pursuant to
Sections 2(a)(i) and 2(a)(ii) shall occur only on the appropriate vesting date,
provided that no Termination has occurred prior to such date.

 

(iv)                              Notwithstanding anything herein to the
contrary, the Restricted Units shall become vested at such earlier times, if
any, as provided in the Plan or in a written employment agreement between the
Company and the Participant that is in effect on the Grant Date and that is
applicable to the Restricted Units.

 

(b)                                 On each vesting date pursuant to
Sections 2(a)(i) and 2(a)(ii), the Company shall issue or transfer to the
Participant, or cause to be issued or transferred to the Participant, an amount
in cash, Shares, or a combination of cash and Shares, in the discretion of the
Company, having a value equal to the aggregate value of a number of Shares equal
to the number of Restricted Units subject to vesting on such date, based on the
closing price of the Shares on such settlement date on the principal national
securities exchange on which the Shares are traded on such date (or if the
Shares are not traded on such date, the immediately preceding trading date),
provided that the Participant has satisfied any tax withholding obligations as
described in this Agreement.  To the extent that a Share is delivered to the
Participant upon settlement of a Restricted Unit, the Participant shall be
deemed the beneficial owner of the Share at the close of business on the
settlement date and shall be entitled to any dividend or distribution that has
not already been made with respect to such Shares if the record date for such
dividend or distribution is after the close of business on such settlement date.

 

(c)                                  If any Shares become deliverable to the
Participant hereunder, the Company shall promptly issue and deliver, unless the
Company is using a book entry or similar method pursuant to Section 6 of this
Agreement (in which case the Company shall upon request promptly issue and
deliver upon the Participant’s request), to the Participant a new stock
certificate registered in the name of the Participant for such Shares and
deliver to the Participant such Shares, in each case free of all liens, claims
and other encumbrances (other than those created by the Participant), subject to
applicable withholding taxes.

 

3

--------------------------------------------------------------------------------


 

3.                                      Termination.  Unless otherwise provided
in an employment agreement or other similar agreement between the Participant
and the Company or any of its Affiliates in effect on the date hereof, in the
event of a Termination, the Participant shall forfeit to the Company, without
compensation, any and all Restricted Units (but no Shares or cash delivered to
the Participant prior to such Termination upon settlement of a vested Restricted
Unit).

 

4.                                      Withholding.  The Participant shall pay,
or make arrangements to pay, in a manner satisfactory to the Company, an amount
equal to the amount of all applicable federal, state and local or foreign taxes,
if any, that the Company is required to withhold at any time.  In the absence of
such arrangements, the Company or one of its Affiliates shall have the right to
withhold such taxes from the Participant’s normal pay or other amounts payable
to the Participant, including, but not limited to, the right to withhold Shares
or cash otherwise deliverable to the Participant hereunder.  In addition, in the
event that on any vesting date (i) the Participant is prohibited from trading in
securities of the Company pursuant to applicable law or regulations or the
Company’s written policies then applicable, then any statutorily required
withholding obligation shall be satisfied by delivery of Shares to the Company
(including Shares issuable under this Agreement), or (ii) the Shares are not
traded on a principal securities exchange in the United States, then any
statutorily required withholding obligation may be satisfied by delivery of
Shares to the Company (including Shares issuable under this Agreement), in
either case, except as may be provided in a 10b5-1 trading plan entered into by
the Participant with respect to the grant of the Restricted Units.

 

5.                                      No Obligation to Continue Employment. 
This Agreement is not an agreement of employment.  This Agreement does not
guarantee that the Company or its Affiliates, will employ or retain, or continue
to employ or retain, the Participant during the entire, or any portion of the,
term of this Agreement, including but not limited to any period during which the
Restricted Units are outstanding, nor does it modify in any respect the
Company’s or an Affiliate’s right to terminate or modify the Participant’s
employment or compensation.

 

6.                                      Uncertificated Shares.  Notwithstanding
anything else herein, to the extent permitted under applicable law, the Company
may issue the Shares in the form of uncertificated shares.  Such uncertificated
Shares shall be credited to a book entry account maintained by the Company (or
its designee) on behalf of the Participant.  If thereafter certificates are
issued with respect to the uncertificated shares, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.

 

7.                                      Adjustments.  The Company shall make any
adjustments to the Restricted Units upon any changes in capital structure of the
Company, as determined by the Company’s board of directors in good faith and in
a manner consistent with the terms of the Plan.

 

8.                                      Provisions of Plan Control.  This
Agreement is subject to all the terms, conditions and provisions of the Plan,
including, without limitation, the amendment provisions thereof, and to such
rules, regulations and interpretations relating to the Plan as may be adopted by
the Committee and as may be in effect from time to time.  The Plan is
incorporated herein by reference.  By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it, this Agreement and all applicable laws and regulations. 
Capitalized terms in this Agreement that are not otherwise

 

4

--------------------------------------------------------------------------------


 

defined shall have the same meaning as set forth in the Plan.  If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.

 

9.                                      Notices.  Any notice or communication
given hereunder (each a “Notice”) shall be in writing and shall be sent by
personal delivery, by courier or by United States mail (registered or certified
mail, postage prepaid and return receipt requested), to the appropriate party at
the address set forth below:

 

If to the Company, to:

 

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York 10012

Attention: General Counsel

Facsimile:  646-536-2923

 

If to the Participant, to the address for the Participant on file with the
Company,

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

10.                               Acceptance.  The Participant shall forfeit the
Restricted Units if the Participant does not execute this Agreement within a
period of 60 days from the date the Participant receives this Agreement.

 

11.                               Governing Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by,
and construed in accordance with, the domestic laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

12.                               Consent to Jurisdiction.  In the event of any
dispute, controversy or claim between the Company or any Affiliate and the
Participant in any way concerning, arising out of or relating to the Plan or
this Agreement (a “Dispute”), including without limitation any Dispute
concerning, arising out of or relating to the interpretation, application or
enforcement of the Plan or this Agreement, the parties hereby (a) agree and
consent to the personal jurisdiction of the courts of the State of New York
located in New York County and/or the Federal courts of the United States of
America located in the Southern District of New York (collectively, the “Agreed
Venue”) for resolution of any such Dispute, (b) agree that those courts in the
Agreed Venue, and only those courts, shall have exclusive jurisdiction to
determine any Dispute, including any appeal, and (c) agree that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of New York.  The parties also hereby
irrevocably (i) submit to the jurisdiction of any competent court in the Agreed
Venue (and of the appropriate appellate courts therefrom), (ii) to the fullest
extent permitted by law, waive any and all defenses the parties may have on the
grounds of lack of jurisdiction of any

 

5

--------------------------------------------------------------------------------


 

such court and any other objection that such parties may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court (including without limitation any defense that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum),
and (iii) consent to service of process in any such suit, action or proceeding,
anywhere in the world, whether within or without the jurisdiction of any such
court, in any manner provided by applicable law.  Without limiting the
foregoing, each party agrees that service of process on such party pursuant to a
Notice as provided in Section 9 hereof shall be deemed effective service of
process on such party.  Any action for enforcement or recognition of any
judgment obtained in connection with a Dispute may enforced in any competent
court in the Agreed Venue or in any other court of competent jurisdiction.

 

13.                               Amendment.  The Board or the Committee may,
subject to the terms of the Plan, at any time and from time to time amend, in
whole or in part, any or all of the provisions of this Agreement and may also
suspend or terminate this Agreement subject to the terms of the Plan.  Except as
otherwise provided in the Plan, no modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing by the party
against whom it is sought to be enforced.

 

14.                               Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

 

15.                               Miscellaneous.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

(b)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

(c)                                  This Agreement and the Plan contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

 

(d)                                 Although the Company makes no guarantee with
respect to the tax treatment of the Restricted Units, the Company intends that
the Restricted Units shall not constitute “nonqualified deferred compensation”
subject to Section 409A of the Code and this Agreement shall be interpreted,
administered and construed consistent with such intent.  If, and only to the
extent that, (i) the Restricted Units constitute “deferred compensation” within
the meaning of Section 409A and (ii) the Participant is deemed to be a
“specified employee” (as such term is defined in Section 409A and as determined
by the Company), the payment of Restricted Units on the Participant’s
Termination shall not be made until the first business day of the seventh month
following the Participant’s Termination or, if earlier, the date of the
Participant’s death.

 

6

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank — signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

[Name]

 

 

 

8

--------------------------------------------------------------------------------
